NO. 4-07-0395             Filed 5/1/08

                        IN THE APPELLATE COURT

                              OF ILLINOIS

                            FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,   )   Appeal from
          Plaintiff-Appellee,          )   Circuit Court of
          v.                           )   Livingston County
JESSE G. HOLBOROW,                     )   No. 04CF141
          Defendant-Appellant.         )
                                       )   Honorable
                                       )   Harold J. Frobish,
                                       )   Judge Presiding.
_________________________________________________________________

          JUSTICE MYERSCOUGH delivered the opinion of the court:

          In January 2005, defendant, Jesse G. Holborow, entered

into a negotiated plea to home invasion with great bodily harm to

the victim (720 ILCS 5/12-11(a)(2) (West 2004)) (count I), theft

(subsequent offense) (720 ILCS 5/16-1(a)(1), (a)(2) (West 2004))

(count VI), and criminal trespass to a vehicle (720 ILCS 5/21-2

(West 2004)) (count VII).    In exchange for the plea, the State

dismissed four other charges and the trial court sentenced

defendant to concurrent sentences of 16 years in the Department

of Corrections (DOC) for home invasion, 3 years for theft, and

364 days for criminal trespass to a vehicle.     Defendant filed a

motion to reduce sentence, which the court denied.    He did not

file a direct appeal.

          In April 2007, defendant filed a pro se postconviction

petition under the Post-Conviction Hearing Act (Act) (725 ILCS

5/122-1 through 122-8 (West 2006)), wherein he alleged violation

of the terms of his plea agreement because he had not been

admonished that he would be required to serve a three-year term
of mandatory supervised release (MSR) upon his release from

prison.   Several days later, the court summarily dismissed the

postconviction petition as frivolous and patently without merit.

Defendant appeals.   We affirm.

                           I. BACKGROUND

           In July 2004, defendant was charged by information with

seven crimes.   Count I charged defendant with the Class X felony

of home invasion in that defendant "knowingly and without author-

ity entered the dwelling place of another, [Bernard H.], ***

having reason to know [Bernard H.] to be present within that

dwelling, and intentionally caused injury to [Bernard H.] by

beating [Bernard H.] about the head and body[] within said

dwelling place" (720 ILCS 5/12-11(a)(2) (West 2004)).   Count II

charged defendant with the Class 2 felony of aggravated battery

of a senior citizen in that defendant "knowingly caused great

bodily harm to [Bernard H.], an individual sixty (60) years of

age or older[,] being seventy (70) years of age, in that said

defendant knowingly beat [Bernard H.] about the head and body,

causing swelling of the brain and other injuries" (720 ILCS 5/12-

4.6(a) (West 2004)).   Count III charged defendant with the Class

3 felony of aggravated battery in that he "knowingly caused great

bodily harm to [Bernard H.], in that said defendant knowingly

beat [Bernard H.] about the head and body, causing swelling of

the brain and other injuries" (720 ILCS 5/12-4(a) (West 2004)).

Count IV charged defendant with the Class 3 felony of aggravated

battery in that defendant "knowingly caused bodily harm to


                                  - 2 -
[Bernard H.], an individual sixty (60) years of age or older[,]

being seventy (70) years of age, by beating [Bernard H.] about

the head and body" (720 ILCS 5/12-4(b)(10) (West 2004)).   Count V

charged defendant with the Class 3 felony of aggravated battery

in that defendant "used a deadly weapon, in that said defendant

knowingly caused bodily harm to [Bernard H.] by stabbing [Bernard

H.] with a knife" (720 ILCS 5/12-4(b)(1) (West 2004)).   Count VI

charged defendant with the Class 4 felony of theft (subsequent

offense) in that defendant, "a person previously convicted of the

offense of [b]urglary ***, knowingly exerted unauthorized control

over certain property of [Bernard H.], being beer, intending to

deprive [Bernard H.] permanently of the use of the property" (720

ILCS 5/16-1(a)(1), (a)(2) (West 2004)).   Count VII charged

defendant with the Class A misdemeanor of criminal trespass to a

vehicle in that defendant "knowingly and without authority

entered a vehicle of another, a 1986 Ford van of [Bernard H.]"

(720 ILCS 5/21-2 (West 2004)).

          In January 2005, the State and defendant entered into a

written, fully negotiated plea of guilty to all charges.   In

exchange therefor, defendant was sentenced only on count I (home

invasion with great bodily harm to the victim), count VI (theft--

subsequent offense), and count VII (criminal trespass to a

vehicle) and sentenced to concurrent prison terms of 16 years on

the home-invasion count (noting it would be served at 85% under

truth in sentencing), 3 years on the theft count, and 364 days on

the criminal-trespass-to-a-vehicle count.   In addition to the DOC


                                 - 3 -
sentences, defendant was ordered to pay a $200 deoxyribonucleic

acid (DNA) fee and $5,643.59 restitution and to make himself

available and provide truthful testimony in the case against a

codefendant.   Defendant waived his presentence investigation.

Defendant's prior criminal record included burglary, two convic-

tions for theft from a person, and criminal damage to property.

          At the January 2005 plea hearing, the trial court went

over the details of the written plea agreement with defendant in

open court.    Defendant indicated his intention to plead guilty.

The trial court admonished defendant as to each charge against

him, and defendant expressed his understanding of the charges.

The court further admonished defendant as follows:

                 "THE COURT:

                                * * *

                 Now it is important that you understand

          with respect to [c]ount [I], the home inva-

          sion, that is a Class X felony.   And the law

          says that if this were handled by other than

          a plea agreement, you could get anywhere from

          six to 30 years in prison, plus three years

          [of MSR].    You are not eligible for proba-

          tion, periodic imprisonment[,] or conditional

          discharge.   If you were found guilty, you

          would have to get a minimum six years, and

          you could get as much as 30.   And with great

          bodily harm, you have to serve 85[%] of your


                                - 4 -
time.    So do you understand what the possi-

bilities there are, if this were handled by

other than a plea agreement?

        THE DEFENDANT: Yes.

        THE COURT: Okay.   Now, [c]ount [II],

aggravated battery of a senior citizen *** is

a Class 2 felony.    ***   That is the one where

you are charged with knowingly causing great

bodily harm to [Bernard H.], in that he was a

senior citizen, an individual 60 years of age

or older.    And he was 70 years of age.     Know-

ingly beating him about the head and body

causing swelling and other injuries.       And you

are eligible there for an extended term.

Since that is a Class 2, an extended term is

seven to fourteen years.       So if this were

handled by other than a plea agreement, the

law provides you could get anywhere from

three to 14 years in prison, plus two years

[of MSR].     Other possibilities include proba-

tion or conditional discharge not to exceed

four years, periodic imprisonment of 18 to 30

months.    And you could be fined up to

$25,000.    So those are the possibilities

there.

        Do you have any questions about that,


                       - 5 -
Mr. Holborow?

     THE DEFENDANT: No.

     THE COURT: Now, [c]ount [III],

[c]ount[s] [III], [IV], [c]ount [V] are

aggravated-battery counts.     Those are Class 3

felonies.   You are eligible for an extended

prison term of up to ten years there.     So if

this were handled by other than a plea agree-

ment as to those three counts, you could get

anywhere from two to ten years in prison,

plus two years [of MSR].      Other possibilities

include probation or conditional discharge

not to exceed 30 months, periodic imprison-

ment not to exceed 18 months.     And you could

be fined up to $25,000 and ordered to make

restitution.

     Any questions about that?

     THE DEFENDANT: No.

     THE COURT: ***   Count [VI] is a theft

count as a subsequent offense.     This is a

Class 4 felony.   And there, you could get

prison of anywhere from one to three years,

plus one year of [MSR].    Other possibilities

include probation or conditional discharge

not to exceed 30 months, periodic imprison-

ment not to exceed 18 months.     You could be


                      - 6 -
fined up to $25,000 and ordered to pay resti-

tution.   So those are the possibilities

there.

       Any questions about that?

       THE DEFENDANT: No.

       THE COURT: And [c]ount [VII] is criminal

trespass to a vehicle.      That is a Class A

misdemeanor for which you could get jail of

up to a year.

       Now, once again, you are going to plead

guilty, as I understand it, to all seven

counts.   You are going to get a conviction on

[c]ount [I], home invasion.      You are going to

get the 16 years there.      You are going to get

a conviction then also as to [c]ount [VI].

And there, you are going to get a three-year

concurrent prison sentence.      That is a theft

as a subsequent offense.      And then at [c]ount

[VII], that is criminal trespass to a vehi-

cle.   You are going to get 364 days there.

Now, that sentence in [c]ount[s] [VI and

VII], that is going to be concurrent with

your 16 years, so you are going to get 16 as

a maximum.   And these other two periods of

imprisonment are going to be served concur-

rently.   There is going to be a finding of


                      - 7 -
          guilty of [c]ount[s] [II, III, IV, and V].

          But there is going to be no conviction there.

               THE DEFENDANT: So everything is run

          concurrent with the case I am in on now?

               THE COURT: You are going to get three

          convictions.    Home invasion.    You are not

          going to get a conviction on the other

          aggravated[-]battery counts because it is the

          same conduct.    You can only be convicted once

          for the same act.    So the act that has the

          conviction is the home[-]invasion count.        You

          are going to get sentenced on that one to 16

          years.   You are going to be found guilty of

          [c]ounts of [II, III, IV, and V].      And then

          you are going to get a second conviction for

          theft and a third conviction for criminal

          trespass to [a] vehicle.      And the jail sen-

          tence in [c]ounts [VI and VII], the theft and

          criminal trespass are going to run concur-

          rently to the 16 years.

               THE DEFENDANT: [Nods affirmatively.]

               THE COURT: Any questions.

               THE DEFENDANT: No."      (Emphasis added.)

          The trial court then admonished defendant regarding the

rights he was waiving by pleading guilty.      The court questioned

defendant about any coercion or additional promises, to which


                                - 8 -
defendant responded in the negative, whether defendant had had

adequate opportunity to discuss the decision to plead guilty with

his attorney, to which defendant responded in the affirmative,

and whether he needed any additional time to think about his

decision, to which defendant responded in the negative.     Defen-

dant persisted in his desire to plead guilty.

          The trial court went through the details of each count,

including the fact that on some counts defendant was eligible for

extended-term sentencing.    As to each count, defendant indicated

his plea of guilty.    The State presented the following factual

basis for the plea:

               "Your Honor, the evidence would show,

          had the case gone to trial, that on the night

          of Sunday, Monday, June 27-28, 2004, in the

          City of Fairbury, in Livingston County, there

          was a gentleman by the name of [Bernard H.],

          who was born in 1934, who was at his home at

          [address].    The defendant and those with whom

          he acted in concert that night, Nathon Hogan,

          who has already pled guilty to this

          offense[,] and a Robert Collett.    Some or all

          of them had been to [Bernard H.'s] home

          prior, but on one occasion that night they

          entered the home without authority, ostensi-

          bly, to get beer.    They wanted beer.   Ulti-

          mately, they got beer.    Taking that from the


                                - 9 -
home, taking [Bernard H.'s] beer and depart-

ing with it and [Bernard H.            him.   The injuries in this event[,] the dam-

            age to the brain left him having great diffi-

            culty, if able to comprehend at all, when

            people speak to him, with enormous memory

            deficits[,] and quite simply no ability to

            take care of himself any longer.    This all

            relating to the injuries to the brain.    The

            injuries to the limbs, extremities, in con-

            trast, while serious, were minor in terms of

            their long[-]term effect on [Bernard H.].

            Those are the facts of the case, Your Honor."

The court inquired of defendant if he had heard the factual basis

for the plea, to which defendant answered in the affirmative.

The court then inquired of defendant whether he had any disagree-

ment with the factual basis, to which defendant answered in the

negative.    The court found, based on the factual presentation

made, that the statutory requirements had been met for a finding

of great bodily harm to the victim.      The court found that defen-

dant understood the nature of the charges, the possible penal-

ties, and the rights that he was waiving.      The court further

found that the pleas of guilty were made voluntarily and that

there was a factual basis for the pleas.     At sentencing, the

court did not mention MSR.     The court accepted the pleas and

entered the following judgment and sentence:

            "***   A judgment of conviction is entered as

            to [c]ount [I], home invasion, a Class X


                                - 11 -
          felony.    In accord with the plea agreement,

          the defendant is sentenced to a term of 16

          years in [DOC].    He is given credit for the

          200 days served to date.       There is also a

          conviction under [c]ount [VI], theft as a

          subsequent offense, a Class 4 felony.       The

          defendant is sentenced to a term of three

          years in [DOC] to run concurrently with

          [c]ount [I].    There is a conviction entered

          as to [c]ount [VII], criminal trespass to [a]

          vehicle.    And he is sentenced to 364 days

          there to run concurrently.       A finding of

          guilty is made as to [c]ounts [II, III, IV,

          and V].    The court costs, restitution, are

          all due within 12 months of release from

          [DOC].

                                 * * *

                  The court specifically finds based on

          the factual presentation made that the statu-

          tory requirements are met for a finding of

          great bodily harm to the victim here.       And

          the court does specifically make that find-

          ing."

The written plea agreement and the sentencing judgment did not

mention MSR.

          In February 2005, defendant filed a pro se motion for


                                - 12 -
reduction of sentence.    Therein he alleged that (1) his "rapies"

received less time than he, (2) the Illinois State Police detec-

tive had guaranteed him a sentence of not more than 8 years at

50%, and (3) his lawyer had refused to try to get him a better

plea bargain.    In a March 2005 docket entry, the court ruled "the

defendant's [m]otion is untimely and is denied for that and other

reasons."

            In April 2007, defendant filed a pro se postconviction

petition.   Therein he alleged that the State violated the terms

of the plea agreement by adding a three-year period of MSR to his

sentence, about which he had not been admonished and which

resulted in a more onerous sentence than that to which he had

agreed.   He also challenged the constitutionality of the truth-

in-sentencing statute.    In his petition, defendant sought issu-

ance of "a corrected mittimus sheet" or "one of the other reme-

dies available."   The trial court found that "[t]he transcript

clearly indicates that the defendant was advised of what the

possible sentences could be under the various counts, including

the addition of a period of [MSR]."     The court dismissed the

postconviction petition as frivolous and patently without merit.

This appeal followed.

                            II. ANALYSIS

            This appeal involves the first-stage dismissal of

defendant's postconviction petition.     The Act provides a remedy

to criminal defendants whose state or federal constitutional

rights were substantially violated by their convictions or


                               - 13 -
sentences.     People v. Coleman, 206 Ill. 2d 261, 277, 794 N.E.2d
275, 286 (2002).    A postconviction proceeding is not an appeal

per se; rather, it is a collateral proceeding inquiring into

constitutional issues that were not, and could not have been,

previously adjudicated.     People v. Eddmonds, 143 Ill. 2d 501,

510, 578 N.E.2d 952, 955-56 (1991).

          In the first stage of a postconviction proceeding not

involving the death penalty, the trial court determines whether

defendant's petition, standing alone, is frivolous and patently

without merit.     People v. Gaultney, 174 Ill. 2d 410, 418, 675
N.E.2d 102, 106 (1996).    If the petition does not present "the

gist of a constitutional claim," it will be dismissed.     Gaultney,
174 Ill. 2d at 418, 675 N.E.2d at 106.    In the instant case, the

trial court dismissed the petition at the first stage.    Accord-

ingly, we must determine only whether defendant's petition set

forth the gist of a constitutional claim.    We review the trial

court's summary dismissal of a defendant's petition de novo.

People v. Williams, 209 Ill. 2d 227, 234, 807 N.E.2d 448, 453

(2004).

          On appeal, defendant argues that the trial court erred

in dismissing his postconviction petition because his plea

agreement did not include any mention of the requirement that he

serve a three-year term of MSR following his release from DOC.

Therefore, defendant argues, the sentence he received was greater

than that to which he agreed during his guilty-plea negotiations

and hearing.    Defendant does not challenge the validity of the


                                - 14 -
plea and, accordingly, does not seek the withdrawal of his guilty

plea.    Instead, defendant seeks reversal of the trial court's

judgment and remand with directions that his sentence be reduced

to a term of 13 years in DOC followed by 3 years on MSR. The

State maintains that defendant was admonished about MSR and that

he is not entitled to reduction in his sentence simply because

the trial court did not explicitly clarify that MSR would apply

in addition to his negotiated prison terms.

            Defendant cites People v. Whitfield, 217 Ill. 2d 177,

840 N.E.2d 658 (2005), and People v. Company, 376 Ill. App. 3d
846, 876 N.E.2d 1055 (2007), as authority to support his argument

that the addition of the term of MSR constitutes an unfair breach

of the plea agreement and violates his due-process rights.

            In Whitfield, the defendant entered a fully negotiated

guilty plea in exchange for concurrent 25-year and 6-year prison

terms.   Whitfield, 217 Ill. 2d at 179, 840 N.E.2d at 661.     At no

time during the plea proceedings did the prosecutor or the court

advise the defendant that he would be subject to a three-year

period of MSR following his release from prison.      Whitfield, 217
Ill. 2d at 180, 840 N.E.2d at 661.      The sentencing order did not

reference the three-year MSR term required by law.      Whitfield,
217 Ill. 2d at 180 n.1, 840 N.E.2d at 661 n.1.     The defendant did

not file a direct appeal.    Whitfield, 217 Ill. 2d at 180, 840

N.E.2d at 661.    Later, while serving his prison sentence, the

defendant became aware that a 3-year term of MSR had been added

to his 25-year sentence by operation of law.      Whitfield, 217 Ill.


                               - 15 -
2d at 180, 840 N.E.2d at 661.    The defendant filed a motion for

relief from judgment that the court treated as a postconviction

petition.    The defendant contended that his fourteenth amendment

(U.S. Const., amend. XIV) due-process rights were violated

because he was never advised of the MSR that "had been added to

his negotiated sentence and resulted in a 'more onerous' sentence

than the one he had agreed to when he pled guilty."    Whitfield,
217 Ill. 2d at 180, 840 N.E.2d at 661.   The defendant did not

request that his plea be withdrawn but sought to enforce the

terms of the plea agreement by reducing his 25-year prison term

by the length of the MSR term.    Whitfield, 217 Ill. 2d at 180-81,

840 N.E.2d at 661.   The trial court denied the petition and the

appellate court affirmed.    Whitfield, 217 Ill. 2d at 181-82, 840

N.E.2d at 662.

            The Whitfield court stated that a defendant's due-

process rights may be violated where the defendant did not

receive the "benefit of the bargain" of his plea agreement with

the State.    Whitfield, 217 Ill. 2d at 186, 840 N.E.2d at 664.

The defendant in Whitfield argued that the trial court was

required under Rule 402 (177 Ill. 2d R. 402) to admonish him on

the record of the statutorily required MSR term.    Whitfield, 217
Ill. 2d at 186, 840 N.E.2d at 664-65.    The defendant argued that

because the court failed to admonish the defendant of the statu-

torily required MSR term, the defendant's plea agreement included

only the prison sentence and not the additional MSR term.

Whitfield, 217 Ill. 2d at 186, 840 N.E.2d at 665.


                                - 16 -
           The Whitfield court concluded:

                  "[A]lthough substantial compliance with

           Rule 402 is sufficient to establish due pro-

           cess [citations], and an imperfect admonish-

           ment is not reversible error unless real

           justice has been denied or the defendant has

           been prejudiced by the inadequate admonish-

           ment [citation], there is no substantial

           compliance with Rule 402 and due process is

           violated when a defendant pleads guilty in

           exchange for a specific sentence and the

           trial court fails to advise the defendant,

           prior to accepting his plea, that [an MSR]

           term will be added to that sentence."

           Whitfield, 217 Ill. 2d at 195, 840 N.E.2d at

           669.

The Whitfield court held that the petitioner established a

substantial violation of his constitutional rights because he

pleaded guilty in exchange for a specific sentence, and the

addition of the MSR term resulted in a sentence "more onerous

than the one defendant agreed to at the time of the plea hear-

ing."   Whitfield, 217 Ill. 2d at 195, 840 N.E.2d at 669.

           However, this case is distinguishable from Whitfield in

one significant respect.    In Whitfield, the trial court did not

mention MSR at all to the defendant before he entered into his

negotiated guilty plea for a specific term of years.        Whitfield,


                                - 17 -
217 Ill. 2d at 179-80, 840 N.E.2d at 661.    Here, during the

guilty-plea hearing and prior to defendant’s guilty plea, the

trial court mentioned MSR on at least four occasions as the court

admonished defendant regarding the potential penalties for each

of the charged offenses.

          Further, this court has previously addressed the

admonishment issues presented in Whitfield, noting its unwilling-

ness to expand Whitfield’s ruling to cases where MSR was men-

tioned in the admonishments prior to a plea.

          In People v. Borst, 372 Ill. App. 3d 331, 867 N.E.2d
1181 (2007), the defendant entered into a negotiated guilty plea

to attempt (aggravated criminal sexual assault) and home invasion

in exchange for concurrent 15-year sentences and dismissal of a

residential-burglary charge.     Borst, 372 Ill. App. 3d at 332, 867

N.E.2d at 1182.    At the plea hearing, the trial court gave the

following admonishments:

                  "'[TRIAL COURT]: Count [I], attempted

          aggravated criminal sexual assault, is a

          Class [1] [f]elony punishable by one to three

          years, I'm sorry, four to 15 years in the

          penitentiary.    If there are aggravating fac-

          tors present[,] could be 15 to 30 years. Two

          years['] [MSR].     Up to four years on proba-

          tion.    Up to $25,000 fine.

                  Count [II], home invasion, is a Class X

          [f]elony as charged.    It's six to 30 years in


                                - 18 -
          the penitentiary.    Could be 30 to 60 years if

          there are aggravating factors present.      Three

          years['] [MSR].     Is not probationable. And up

          to $25,000 fine.'"    (Emphases in original.)

          Borst, 372 Ill. App. 3d at 332, 867 N.E.2d at

          1182.

When declaring the sentence, the court did not mention MSR again,

and the sentencing judgment did not mention MSR.      Borst, 372 Ill.

App. 3d at 333, 867 N.E.2d at 1183.      This court determined that,

while the trial judge was not perfectly clear, he did mention

terms of MSR while admonishing the defendant.      This court,

therefore, refused to apply Whitfield to a situation in which MSR

was mentioned.    Borst, 372 Ill. App. 3d at 334, 867 N.E.2d at

1184.

          In People v. Holt, 372 Ill. App. 3d 650, 867 N.E.2d
1192 (2007), the defendant entered into an open guilty plea to

burglary in exchange for the State recommending a DOC sentence of

13 years and dismissal of other charges.      Holt, 372 Ill. App. 3d

at 650-51, 867 N.E.2d at 1193-94.    The trial court told the

defendant that "'[i]f you are sent to prison, there [is] a period

of [MSR] of one [to] three years.'"      (Emphasis omitted.)     Holt,
372 Ill. App. 3d at 651, 867 N.E.2d at 1193.      Defendant was

sentenced to 13 years in DOC.     Holt, 372 Ill. App. 3d at 651, 867

N.E.2d at 1194.   Because the defendant was admonished about MSR,

this court found that the defendant had received the benefit of

his bargain with the State, and defendant's due-process rights


                                - 19 -
had not been violated.     Holt, 372 Ill. App. 3d at 653, 867 N.E.2d

at 1195.

           In People v. Jarrett, 372 Ill. App. 3d 344, 345, 867
N.E.2d 1173, 1174-75 (2007), the defendant entered into a par-

tially negotiated plea of guilty to unlawful possession of a

controlled substance with intent to deliver in exchange for the

State dismissing other charges and offering a "'cap at 10

years.'"   Jarrett, 372 Ill. App. 3d at 345, 867 N.E.2d at 1175.

The trial court admonished the defendant of the potential penal-

ties absent a plea agreement and then stated, "'There's what's

called [MSR], what we used to call parole, up to [three] years.'"

(Emphasis in original.)     Jarrett, 372 Ill. App. 3d at 345-46, 867

N.E.2d at 1175.   The defendant was sentenced to eight years in

DOC.   Jarrett, 372 Ill. App. 3d at 345, 867 N.E.2d at 1174.

After noting its "serious concerns about both the analysis and

remedy in Whitfield" (Jarrett, 372 Ill. App. 3d at 351, 867

N.E.2d at 1179), this court held that it was not constrained to

follow the Whitfield decision because, unlike Whitfield, Jarrett

involved only a partially negotiated plea instead of a fully

negotiated plea, and the trial court did mention MSR during the

guilty-plea hearing.     Jarrett, 372 Ill. App. 3d at 351-52, 867

N.E.2d at 1179-80.

           Defendant maintains that, "at first blush," this line

of cases seems to control the issue at bar because this was a

fully negotiated plea, the trial court did mention MSR during the

plea hearing, and the sentencing order made no mention of MSR.


                                - 20 -
However, defendant argues that in the case sub judice the court

stated specifically that MSR was only a penalty defendant could

receive if the matter were resolved by "other than a plea agree-

ment."   For that reason, defendant relies on Company, 376 Ill.

App. 3d 846, 876 N.E.2d 1055, which he maintains is directly on

point and which he argues should control the resolution of this

issue.

          In Company, the defendant entered into a fully negoti-

ated plea of guilty to home invasion in exchange for dismissal of

a murder charge and a 15-year sentence to DOC.     Company, 376 Ill.

App. 3d at 847, 876 N.E.2d at 1056.     The trial court admonished

the defendant as follows:

                "'THE COURT: As Mr. Roustio indicated,

          Mr. Company, if you were convicted at trial

          of the [m]urder, I could have sentenced you

          to a determinate period of time in [DOC]

          between 20 and 60 years, and you would have

          to do 100[%] of that sentence.     If convicted

          on the [h]ome [i]nvasion, I could sentence

          you to a determinate period of time in [DOC]

          between 6 and 30 years.    You would have to do

          85[%] of that sentence.    It is not

          probationable.    Probation is not an option,

          and at the conclusion of that sentence you

          either--either--the sentence on either count,

          you would do two years of [MSR], and on each


                               - 21 -
            one I could fine you $25,000.    There's a

            possibility, Mr. Company, that I could sen-

            tence you consecutively so that theoretically

            you could do as many as 90 years in prison.

            Do you have any questions about the punish-

            ments that you could have faced?

                 THE DEFENDANT: No, [s]ir.'"    (Emphases

            in original.)     Company, 376 Ill. App. 3d at

            850, 876 N.E.2d at 1058-59.

The written order of judgment made no mention of MSR.        The

defendant filed a motion to withdraw his guilty plea or, in the

alternative, to modify or reduce the sentence imposed.        In his

motion, the defendant alleged that he did not "'fully understand

or comprehend the admonishments of the court pursuant to Illinois

Supreme Court Rule 402 at the time of the entry of the plea of

guilty.'"    Company, 376 Ill. App. 3d at 847-48, 876 N.E.2d at

1056.   The court denied the defendant’s motion to withdraw his

guilty plea.    Company, 376 Ill. App. 3d at 848, 876 N.E.2d at

1056-57.

            In Company, the Fifth District found the facts were

similar to Whitfield.       However, unlike Whitfield, "the trial

court did mention [MSR]" when admonishing the defendant.           Com-

pany, 376 Ill. App. 3d at 850, 876 N.E.2d at 1058-59.        But when

mentioning MSR, the court stated that the defendant would be

subject to a term of MSR "'if *** convicted at trial of the

[m]urder'" and "'if convicted on the [h]ome [i]nvasion.'"          The


                                  - 22 -
court explained that "'[i]nstead of'" those penalties, the

defendant was "'agreeing on a sentence of 15 years.'"   (Emphasis

omitted.)   Company, 376 Ill. App. 3d at 850-51, 876 N.E.2d at

1058-59.    Accordingly, the court stated that the defendant could

reasonably have understood that an MSR term applied only if he

were to be found guilty at a trial and that nothing in the record

showed that the defendant knew he would be subject to an MSR term

as a result of his guilty plea.    Company, 376 Ill. App. 3d at

851, 876 N.E.2d at 1059.

            The Company court then distinguished its holding from

both Holt and Borst.    Holt was distinguishable because, in that

case, the defendant was clearly admonished by the trial court

that an MSR term of one to three years attached to a prison term.

Borst was distinguishable because, in that case, when the court

admonished the defendant about the minimum and maximum sentences

each offense carried, the court also mentioned the MSR term each

offense carried.    Company, 376 Ill. App. 3d at 852, 876 N.E.2d at

1060.   The court distinguished Borst by stating that in Borst the

trial court's admonishment had "related MSR to the defendant's

crime," while in Company, the trial court had    "linked MSR to the

defendant's possible sentence if he were to be found guilty at a

trial and not to a sentence for his crime in general or to the

sentence that was being imposed as a result of his guilty plea."

Company, 376 Ill. App. 3d at 852, 876 N.E.2d at 1060.   The court

reversed and remanded with directions that the trial court reduce

the defendant's prison sentence from a term of 15 to a term of 12


                               - 23 -
years.   Company, 376 Ill. App. 3d at 853, 876 N.E.2d at 1061.

            The case sub judice is similar to Company in many

respects.    This case involved a fully negotiated plea for a set

term of years.    When admonishing defendant at the plea hearing,

the trial court mentioned MSR four times as follows:

                 "Now it is important that you understand

            with respect to [c]ount [I], the home inva-

            sion, that is a Class X felony.      And the law

            says that if this were handled by other than

            a plea agreement, you could get anywhere from

            six to 30 years in prison, plus three years

            [of MSR].     ***   So do you understand what the

            possibilities there are, if this were handled

            by other than a plea agreement?

                 THE DEFENDANT: Yes.

                 THE COURT: Okay.       Now, [c]ount [II],

            aggravated battery of a senior citizen *** is

            a Class 2 felony.     ***   And you are eligible

            there for an extended term.      Since that is a

            Class 2, an extended term is seven to four-

            teen years.    So if this were handled by other

            than a plea agreement, the law provides you

            could get anywhere from three to 14 years in

            prison, plus two years [of MSR].       ***   So

            those are the possibilities there.

                 Do you have any questions about that,


                                   - 24 -
            Mr. Holborow?

                 THE DEFENDANT: No.

                 THE COURT: Now, [c]ount [III],

            [c]ount[s] [III], [IV], [c]ount [V] are ag-

            gravated battery counts.       Those are Class 3

    extended
          felonies.
             prison term
                     You are
                         of up
                             eligible
                               to ten for
                                      years
                                          an there.           So if

    this were handled by other than a plea agreement as to

    those three counts, you could get anywhere from two to

    ten years in prison, plus two years [of MSR].            ***

                 Any questions about that?

                 THE DEFENDANT: No.

                 THE COURT: ***    Count [VI] is a theft

            count as a subsequent offense.       This is a

            Class 4 felony.   And there, you could get

            prison of anywhere from one to three years,

            plus one year of [MSR].    ***     So those are

            the possibilities there.

                 Any questions about that?

                 THE DEFENDANT: No."       (Emphasis added.)

The written plea agreement, docket entry, and sentencing order,

however, made no mention of MSR.      When the trial court sentenced

defendant, the court specifically mentioned the 16 years' impris-

onment, court costs, and DNA requirements but did not mention an

MSR term.

            However, in accordance with our prior decisions in

Jarrett, Borst, and Holt, we disagree with the Fifth Districtholding in Company.     We, therefore, decline to apply it to the

case sub judice.     "[S]ubstantial compliance with Rule 402 is

sufficient to establish due process [citations], and an imperfect

admonishment is not reversible error unless real justice has been

denied or the defendant has been prejudiced by the inadequate

admonishment."   Whitfield, 217 Ill. 2d at 195, 840 N.E.2d at 669.

The trial court in the case sub judice certainly could have made

the admonitions clearer.    Regardless, the court did substantially

comply with the requirements of Supreme Court Rule 402 when the

court mentioned MSR to defendant during the court's admonitions

prior to defendant's guilty plea.    Defendant was made aware of

MSR, and he was not deprived of the benefit of the bargain he

made with the State.    Therefore, defendant's due-process rights

were not violated.    The court appropriately dismissed defendant's

postconviction petition.

                            III. CONCLUSION

          For the foregoing reasons, we affirm the trial court's

judgment dismissing defendant's postconviction petition.    As part

of our judgment, we grant the State's request that defendant be

assessed $50 as costs for this appeal.

          Affirmed.

          KNECHT and STEIGMANN, JJ., concur.




                                - 26 -